DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (WO2019003501, using machine translation, “Hara”).
Re claim 1, Hara discloses a motor comprising:
a motor main body (fig 5) including a rotor 22 and a stator 21 (fig 5, pg 7, 3rd para), the rotor 22 and the stator 21 being centered on a central axis extending in an up-down direction (figs 5 & 10-11, axis of shaft 14); 
a housing 11 that houses the motor main body (figs 5 & 10-11, pg 4, last para; & pg 5, 7th para, 11 includes 15); 
a controller EC that is located above the motor main body (figs 3, 9 & 11, pg 5, 8th para) and controls rotation of the rotor 22 (pg 5, 6th to 7th para); and 
a cover 12 (figs 3 & 9-13) that surrounds the controller EC from a radially outer side (figs 9 & 11-12); wherein 
the housing 11 includes a cover joint that is in an annular shape (figs 11-14, pg 7, 3rd para; pg 10, 3rd to 4th & 7th to 10th para; & pg 11, 1st to 2nd para, includes 35, 39, 39G & 40; 35, 39 & 39g are annular & 40 is positioned at three positions as shown in fig 14) and surrounds the controller EC as viewed in an axial direction (figs 9, 11-12 & 14); 
the cover joint includes a stepped portion on a side surface of the housing 11 (figs 11-13 & below); 
the stepped portion includes a first surface facing a radial direction (figs 11-13 & below) and a second surface facing upward and radially extending from a lower end of the first surface (figs 11-13 & below); and 
the cover 12 includes a cylindrical portion radially facing the first surface of the cover joint (figs 11-13 & below), and includes an adhesive 41 (figs 11-13, pg 11, 4th to 5th para) that bonds the first surface of the cover joint and a surface facing the radial direction of the cylindrical portion (figs 11-13 & below, pg 11, 4th to 5th para) and bonds the second surface of the cover joint and an end surface facing downward of the cylindrical portion (figs 11-13 & below, pg 11, 4th to 5th para).

    PNG
    media_image1.png
    571
    653
    media_image1.png
    Greyscale

Re claim 2, Hara discloses claim 1 as discussed above and further discloses the cover joint includes a first wall portion (figs 10-13 & below, pg 10, 7th to 9th para, portion of 39 axially between 40 & 39G forming a wall between 40 & 39G) that protrudes radially from the first surface (figs 10-13, below & above for claim 1) and contacts the surface, facing the radial direction, of the cylindrical portion (figs 10-13 & below, pg 10, 3rd & 7th to 9th para, contacts surface of cylindrical portion at one side of caulking fixing portion 38 circled below; caulking fixing portion 38 generally faces radial direction).

    PNG
    media_image2.png
    458
    495
    media_image2.png
    Greyscale


 Re claim 4, Hara discloses claim 2 as discussed above and further discloses the cover 12 is fixed to the cover joint in a state of radially pressing the first wall portion (figs 10-13 & above for claim 2, pg 10, 3rd & 7th to 9th para).
Re claim 5, Hara discloses claim 2 as discussed above and further discloses the cover joint includes a plurality of the first wall portions (figs 10 & 14, pg 10, 7th to 9th para, 40 located in three positions indicated in fig 14); 
the plurality of the first wall portions are spaced away from each other in a direction that the cover joint extends (figs 10 & 14, pg 10, 9th para, circumferential direction around shaft 14); and 
surfaces, facing the radial direction, of the plurality of the first wall portions face directions different from each other (figs 10, 13-14 & above for claim 2, 1st wall surfaces face directions opposite to arrows in fig 14).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki (US20170005539, “Yamasaki”).
Re claim 1, Yamasaki discloses a motor comprising:
a motor main body 20 (fig 1, para [0022]) including a rotor 22 and a stator 21 (fig 1, para [0022]), the rotor 22 and the stator 21 being centered on a central axis extending in an up-down direction (fig 1, axis of shaft 25); 
a housing that houses the motor main body 20 (figs 1 & 3, para [0021], includes10 & 30); 
a controller 70 (fig 1, para [0021]-[0022]) that is located above the motor main body 20 (fig 1) and controls rotation of the rotor 22 (para [0033]); and 
a cover 60 (figs 1-3, para [0021]) that surrounds the controller 70 from a radially outer side (figs 1-3, para [0029]); wherein 
the housing includes a cover joint that is in an annular shape (figs 1-3 & below) and surrounds the controller 70 as viewed in an axial direction (figs 1-2); 
the cover joint includes a stepped portion on a side surface of the housing  (figs 1-3 & below, stepped portion of 30 on a side surface of 30); 
the stepped portion includes a first surface facing a radial direction (figs 1-3 & below) and a second surface facing upward and radially extending from a lower end of the first surface (figs 1-3 & below); and 
the cover 60 includes a cylindrical portion radially facing the first surface of the cover joint (figs 11-13 & below), and includes an adhesive 50 (figs 1 & 3, para [0028] & [0030]) that bonds the first surface of the cover joint and a surface facing the radial direction of the cylindrical portion (figs 3 & below, para [0030]) and bonds the second surface of the cover joint and an end surface facing downward of the cylindrical portion (figs 3 & below, para [0030]).

    PNG
    media_image3.png
    497
    777
    media_image3.png
    Greyscale

Re claim 6, Yamasaki discloses claim 1 as discussed above and further discloses the cover joint includes a second wall portion (figs 3 & below, portion of 10 indicated below) that protrudes upward from the second surface (figs 3, below & above for claim 1) and contacts an end surface, facing downward, of the cylindrical portion (figs 3 & below, para [0032]).

    PNG
    media_image4.png
    469
    407
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 3 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner' s statement of reasons for allowance: 

The main reason for indicating claim 3 allowable is the inclusion of the limitations, inter alia, of:
“The motor according to claim 2, wherein the cover joint includes a first recess that is recessed downward from the second surface below the first wall portion.”
The closest prior art Hara et al. (WO2019003501) and Yamasaki (US20170005539), either alone or in combination, do not disclose the above limitations.
Hara discloses a recess 40 recessed radially inward from the first wall portion (figs 10-13 & figs above for claims 1-2), but does not disclose the recess is recessed downward from the second surface below the first wall portion.
Yamasaki does not disclose a first wall portion as recited in claim 2 (which claim 3 depends on) or any recesses in connection with the cover joint.

The main reason for indicating claim 7 allowable is the inclusion of the limitations, inter alia, of:
“The motor according to claim 6, wherein the cover joint includes a second recess that is recessed radially inward from the first surface on a radially inner side of the second wall portion.”
The closest prior art Hara et al. (WO2019003501) and Yamasaki (US20170005539), either alone or in combination, do not disclose the above limitations.
Hara discloses a recess 40 that is recessed radially inward from the first wall portion (figs 10-13 & figs above for claims 1-2), but does not disclose the recess is recessed radially inward from the first surface on a radially inner side of the second wall portion.
Yamasaki does not disclose any recesses in connection with the cover joint.

The main reason for indicating claim 8 allowable is the inclusion of the limitations, inter alia, of:
“The motor according to claim 6, wherein the cover joint includes three of more of the second wall portions.”
The closest prior art Hara et al. (WO2019003501) and Yamasaki (US20170005539), either alone or in combination, do not disclose the above limitations.
Hara does not disclose a second wall portion as recited in claim 6, which claim 7 depends.
Yamasaki discloses one second wall portion (figs 1, 3 & above for claim 6) and since the second wall portion is an axial end portion of 10 it is not clear one in the art would modify the second wall portion into three or more wall portions.

The main reason for indicating claim 9 allowable is the inclusion of the limitations, inter alia, of:
“The motor according to claim 1, wherein the cover joint includes: a plurality of first wall portions that protrude radially outward from the first surface and contact an inner peripheral surface of the cylindrical portion; a plurality of second wall portions that protrude upward from the second surface and contact an end surface, facing downward, of the cylindrical portion; and a plurality of positioning sections in which the first wall portions and the second wall portions are adjacent to each other in a circumferential direction.”
The closest prior art Hara et al. (WO2019003501) and Yamasaki (US20170005539), either alone or in combination, do not disclose the above limitations.
Hara discloses a plurality of first wall portions that protrude radially outward from the first surface (figs 10-14 & above for claims 1-2, three locations of 38 & 40) and contact an inner peripheral surface of the cylindrical portion of the cover 12 (figs 10-14 & above for claims 1-2), but does not disclose a plurality of second wall portions that protrude upward from the second surface and contact an end surface, facing downward, of the cylindrical portion.
Yamasaki discloses a second wall portion that protrudes upward from the second surface (figs 3 & above for claims 1 & 6) and contacts an end surface, facing downward of the cylindrical portion of the cover 60 (figs 3 & above for claims 1 & 6), but does not disclose a plurality of second wall portions or a plurality of first wall portions that protrude radially outward from the first surface and contact an inner peripheral surface of the cylindrical portion.

The main reason for indicating claim 10 allowable is the inclusion of the limitations, inter alia, of:
“The motor according to claim 1, wherein the cover joint includes: a first wall portion that protrudes radially outward from the first surface and contacts an inner peripheral surface of the cylindrical portion; a first recess that is recessed downward from the second surface below the first wall portion; a second wall portion that protrudes upward from the second surface and contacts an end surface, facing downward, of the cylindrical portion; and a second recess that is recessed radially inward from the first surface on the radially inner side of the second wall portion; the first wall portion and the second recess are adjacent in a circumferential direction; and the first recess and the second wall portion are adjacent in the circumferential direction.”
The closest prior art Hara et al. (WO2019003501) and Yamasaki (US20170005539), either alone or in combination, do not disclose the above limitations.
Hara discloses a first wall portion that protrudes radially outward from the first surface (figs 10-14 & above for claims 1-2, three locations of 38 & 40) and contacts an inner peripheral surface of the cylindrical portion of the cover 12 (figs 10-14 & above for claims 1-2) and a recess 40 recessed radially inward from the first wall portion (figs 10-13 & figs above for claims 1-2), but does not disclose a first recess that is recessed downward from the second surface below the first wall portion; a second wall portion; a second recess that is recessed radially inward from the first surface on the radially inner side of the second wall portion; or the first recess and the second wall portion are adjacent in the circumferential direction.
Yamasaki discloses a second wall portion that protrudes upward from the second surface (figs 3 & above for claims 1 & 6) and contacts an end surface, facing downward, of the cylindrical portion of the cover 60 (figs 3 & above for claims 1 & 6), but does not disclose a first wall portion; a first recess that is recessed downward from the second surface below the first wall portion; a second recess that is recessed radially inward from the first surface on the radially inner side of the second wall portion; or the first wall portion and the second recess are adjacent in a circumferential direction; and the first recess and the second wall portion are adjacent in the circumferential direction.



Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834